Name: Commission Regulation (EU) NoÃ 611/2012 of 9Ã July 2012 amending Annex II to Regulation (EC) NoÃ 1073/2009 of the European Parliament and of the Council on common rules for access to the international market for coach and bus services Text with EEA relevance
 Type: Regulation
 Subject Matter: land transport;  marketing;  trade policy;  transport policy;  technology and technical regulations
 Date Published: nan

 10.7.2012 EN Official Journal of the European Union L 178/4 COMMISSION REGULATION (EU) No 611/2012 of 9 July 2012 amending Annex II to Regulation (EC) No 1073/2009 of the European Parliament and of the Council on common rules for access to the international market for coach and bus services (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1073/2009 of the European Parliament and of the Council of 21 October 2009 on common rules for access to the international market for coach and bus services, and amending Regulation (EC) No 561/2006 (1), and in particular Article 4(2) thereof, Whereas: (1) The colour of the Community licence model is defined as Colour Pantone light blue in Annex II to Regulation (EC) No 1073/2009. (2) There is a need to specify the colour more precisely in order to encourage homogeneity and uniform interpretation and application of Regulation (EC) No 1073/2009. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 26 of Regulation (EC) No 1073/2009, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 1073/2009, in the fourth line, the sentence Colour Pantone light blue, format DIN A4 cellulose paper 100 g/m2 or more is replaced by the following: Colour Pantone light blue 290, or as close as possible to this colour, format DIN A4 cellulose paper 100 g/m2 or more. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 300, 14.11.2009, p. 88.